AMERICAN INDEPENDENCE FUNDS TRUST SUPPLEMENT DATED APRIL 1, 2015 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2015 (AS SUPPLEMENTED THROUGH MARCH 16, 2015) AMERICAN INDEPENDENCE STOCK FUND (TICKER SYMBOLS: ISISX, IFCSX, ISFSX) AMERICAN INDEPENDENCE KANSAS TAX-EXEMPT BOND FUND (TICKER SYMBOLS: SEKSX, IKSTX, IKTEX) AMERICAN INDEPENDENCE RISK-MANAGED ALLOCATION FUND (TICKER SYMBOLS: RMAIX, AARMX, ACRMX) AMERICAN INDEPENDENCE BOYD WATTERSON SHORT-TERM ENHANCED BOND FUND (TICKER SYMBOLS: ISBSX, ISTSX) AMERICAN INDEPENDENCE INTERNATIONAL ALPHA STRATEGIES FUND (TICKER SYMBOLS: IMSSX, IIESX) AMERICAN INDEPENDENCE BOYD WATTERSON CORE PLUS FUND (TICKER SYMBOLS: IIISX, IBFSX) AMERICAN INDEPENDENCE U.S. INFLATION-INDEXED FUND (TICKER SYMBOLS: FFIHX, FNIHX, FCIHX, AIIPX) (the “Funds”) Effective April 1, 2015, the address for the Funds and American Independence Financial Services, LLC (“American Independence”), the Funds’ Adviser and Administrator, has changed. The new address is as follows: 1345 Avenue of the Americas 2nd Floor New York, NY 10105 Reference to the Funds’ or American Independence’s former address (80 Theodore Fremd Avenue, Rye, NY 10580) in the Prospectus and Statement of Additional Information shall be replaced with the new address noted above. Fund purchase and redemption requests by mail should continue to be sent to American Independence Funds Trust, P.O. Box 8045, Boston, MA 02266-8045 for regular mail and American Independence Funds Trust, c/o Boston Financial Data Services, 30 Dan Road, Canton, MA 02021 for express, certified or registered mail. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
